Citation Nr: 0516901	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  98-12 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
corneal abrasion.

2.  Entitlement to service connection for chemical 
dependency, to include as secondary to the service-connected 
post- traumatic stress disorder (PTSD).

3.  Entitlement to a higher initial disability evaluation for 
a history of malaria, currently evaluated as noncompensable.

4.  Entitlement to a higher initial disability evaluation for 
PTSD, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In its decision, the RO, in pertinent 
part, denied service connection for a history of corneal 
abrasion and awarded a noncompensable evaluation for a 
history of malaria effective January 1997.  The appellant 
filed a notice of disagreement (NOD) in November 1997.  

This matter also comes before the Board on appeal from an 
April 1998 rating decision, which denied service connection 
for chemical dependency, claimed as drug and alcohol abuse. 

The October 1997 rating decision also denied a claim of 
entitlement to service connection for PTSD, which the 
appellant timely appealed. (See VA Form 9 received in August 
1998).  During the pendency of the appeal, in a May 2000 
rating decision, the RO awarded service connection for PTSD 
and assigned a 30 percent rating effective January 1997.  As 
will be explained in greater detail in the REMAND portion of 
the instant decision, the appellant has filed an NOD with the 
initial 30 percent rating awarded for his service-connected 
PTSD.  The Board has jurisdiction over this issue, pending 
the issuance of a statement of the case (SOC) to the 
appellant and receipt of his timely appeal in response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  



In the appellant's August 1998 substantive appeal, he 
requested a hearing before the Board.  The Travel Board 
hearing was scheduled for May 2004.  In an April 2004 
statement, the appellant's authorized representative 
indicated that the appellant was incarcerated and desired to 
withdraw his hearing request.  As such, the hearing request 
is deemed withdrawn. 38 C.F.R. § 20.704(e).

In December 1998, the appellant filed a claim of entitlement 
to service connection for the following disabilities as a 
result of exposure to Agent Orange: migraine headaches; 
discoloration of the skin; hyperpigmentation of the skin; 
hyperkeratosis of the skin; asthenia; weakness of the 
extremities; fatigue; showing of nerve impulse; intolerance 
to cold; loss of sensation; irritation to the eyes; 
impairment of sight, hearing, smell, and touch; loss of sex 
drive; sterility; sleep disturbances; hypertension; rectal 
bleeding; depression; other psychobehavioral disorders 
related to the exposure; urinary track disorders; bladder 
disorders; fibrosacromatous mesothelioma; other soft tissue 
sarcomas; skin cancer; and a skin rash. As these issues have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The claims of entitlement to service connection for chemical 
dependency, to include as secondary to the PTSD, an initial 
compensable rating for a history of malaria, and an initial 
rating in excess of 30 percent disabling for PTSD are 
addressed in the remand portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There are no current residuals of a corneal abrasion as a 
result of the appellant's active military service.  




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals of a corneal abrasion are not met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1131 (West 2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
these matters; the evidence that would be necessary to 
substantiate the claim; and whether the claim have been fully 
developed in accordance with the VCAA and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In specific compliance with Quartuccio, the RO advised the 
appellant by letter dated in November 2003 of what evidence 
would substantiate the claim pertaining to service connection 
for residuals of a corneal abrasion, and of then-current 
efforts towards obtaining relevant evidence.  The letter 
advised the appellant of the specific allocation of 
responsibility for obtaining such evidence.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication of the claim, 
the timing of the notice does not strictly comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Board has undertaken review of the 
record in its whole and concludes that the record is complete 
and that no prejudice has inured to the appellant due to the 
timing of the notice.  The appellant has been advised of the 
type of evidence lacking to demonstrate entitlement to the 
benefits sought with the October 1997 rating decision, the 
April 1998 SOC, the May 2000 supplemental statement of the 
case (SSOC), and the November 2003 letter explaining the 
provisions of the VCAA.  

With regard to the service connection claim, in Pelegrini, 
the CAVC recognized that where pre-initial-AOJ adjudication 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini, 
18 Vet. App. at 120.  Such has been accomplished in this 
matter.

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Service medical 
and personnel records, private medical records from Wayne 
County Jail and the State of Michigan Department of 
Corrections, report of VA examination dated in August 1998, 
and VA outpatient and hospitalization treatment records have 
been obtained in support of the appellant's claim.  
Additional VA examination is not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  There is sufficient medical 
evidence to make a decision on the claim.  Id.   There will 
be no prejudice to the appellant if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  The appellant was clearly advised as to 
which portion of evidence was to be provided by him and which 
portion was to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio, supra.  

Essentially, the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, essential due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, the November 2003 notice was provided by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board.  The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the claimant.  

In sum, the record indicates that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991). Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  

The Merits of the Claim

The appellant contends that has current residuals of a 
corneal abrasion sustained during his active duty service 
between February 1965 and April 1968.  Having carefully 
considered the appellant's claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

The law provides that service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. 

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records dated March 3, 1967, indicate the 
appellant sustained a small corneal abrasion of the left eye.  
On March 6, 1997, there were three small elevated areas noted 
to be healed. The fundus was "o.k."  The appellant was 
instructed on how to open and close his lids.  A follow-up 
visit on March 9, 1967, showed the corneal abrasion was 
healed.  The appellant was to continue using his prescription 
drops.  There were no further complaints or treatment for the 
corneal abrasion, or any residuals thereof, during the 
remainder of the appellant's active duty service.  The April 
1968 separation examination was devoid of any eye disorders, 
to include a corneal abrasion.  

The mere fact that the appellant sustained a corneal abrasion 
in service is not enough, there was no evidence of a chronic 
eye disability resulting from the injury during the 
appellant's active military service; no evidence sufficient 
to identify the disease entity or sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303.  
Further, there was no indication that any residuals of the 
in-service corneal abrasion manifested within the year 
following the appellant's separation from service. 38 C.F.R. 
§§ 3.307, 3.309.     

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  

Post-service medical records from Wayne County Jail, the 
State of Michigan Department of Corrections, and VA 
outpatient and hospitalization treatment records are devoid 
of any complaints referable to the appellant's left eye.  
Moreover, they are similarly negative for any diagnoses of a 
left eye disability determined to be a residual of the in-
service corneal abrasion. An evaluation dated in April 1994 
from the Michigan Department of Corrections noted the 
appellant's macula were healthy.  While the appellant was 
diagnosed with myopic presbyopia in June 1997, refractive 
error of the eye is not a disease within the meaning of 
applicable legislation subject to VA compensation. 38 C.F.R. 
§ 3.303(c).  There was no indication that retina degeneration 
diagnosed on the same date was a residual of the in-service 
corneal abrasion.

Despite evidence of a current diagnosis of retina 
degeneration and a corneal abrasion injury during the 
appellant's active duty service, there is no evidence of 
record to substantiate the critical third component of the 
Pond/Rose inquiry, as previously enumerated.   As delineated 
above, there is no evidence of a nexus between any current 
diagnosis of retina degeneration and the appellant's in-
service injury.  While the appellant has stated in various 
statements that he has current manifestations of the in-
service corneal abrasion, he is not competent to offer a 
medical opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that retina degeneration was 
related to the appellant's in-service corneal abrasion or a 
residual thereof.        

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

Thus, the preponderance of the evidence is against the claim, 
and the appeal must 
therefore be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a corneal abrasion is 
denied.


REMAND

After a careful review of all evidence of record, the Board 
has determined that the appellant's claims of service 
connection for chemical dependency, to include as secondary 
to the service-connected PTSD and entitlement to an initial 
compensable rating for a history of malaria must be remanded 
for compliance with applicable law relative to VA's duty to 
notify the appellant of what evidence would substantiate his 
claims, as well as for further development of the evidence.  
Although the Board has not reviewed the claims with a view 
towards ascertaining the merits of the appeal, the Board has 
identified certain matters, which must be resolved, prior to 
adjudication of this matter.  

Service Connection for Chemical Dependency

The appellant contends that he is entitled to service 
connection for chemical dependency.  Specifically, he asserts 
that his alcohol and drug abuse is proximately due or the 
result of his service-connected PTSD.  The VCAA, as well as 
other applicable law, generally provides that VA is required 
to advise claimants as to what evidence would substantiate 
claims for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In light of these provisions, the Board observes that the 
claim pertaining to chemical dependence was denied by the RO 
in April 1998 on the basis that direct service connection may 
be granted only when a disability was incurred or aggravated 
in the line of duty, and not the result of the appellant's 
own willful misconduct. 38 C.F.R. § 3.300.  The RO denied 
service connection for substance abuse, as it was determined 
that the condition was defined, by law, as willful 
misconduct.

During the pendency of the appeal, the appellant has asserted 
that his alcohol and drug abuse is a result of his service-
connected PTSD. (See statement dated January 29, 2004).  The 
RO has not adjudicated the appellant's claim on a secondary 
basis nor has the appellant been notified of the evidence 
necessary to substantiate a claim on said basis.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (Holding that  
service connection for compensation is available for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.)

The appellant is therefore advised that he may submit any 
other substantiating information pertaining to the claim, 
including but not limited to, evidence showing that chemical 
dependence is proximately due to or the result of the service 
connected PTSD. 38 C.F.R. § 3.310 (2004).  The appellant is 
further advised that he may submit evidence that drugs and/or 
alcohol was used for therapeutic purposes or where the use of 
drugs or addiction thereto, resulted from the service-
connected PTSD. 38 C.F.R. § 3.300(c)(3).    

The claim will remain open pending completion of the tasks as 
stated in this remand.  The appellant will have an additional 
opportunity to obtain records generated from a competent 
medical source, to include those generated by the States of 
Michigan and Tennessee Departments of Corrections, 
demonstrating that chemical dependence was caused by the 
service connected PTSD, or advise the RO of the specific 
location and custodian of these records.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).  

Thereafter, VBA AMC should schedule a review of the 
appellant's claims folder, to include any additional records 
obtained pursuant to this remand, by an appropriately 
qualified physician.  The review should be undertaken for the 
purpose of determining the nature and etiology of chemical 
dependence should it so exist. 38 U.S.C.A. § 5103A(d).

Increased Rating for Malaria

The appellant contends that he is entitled to an initial 
compensable rating for his history of malaria.  The record 
reflects that service connection for history of malaria was 
granted in an October 1997 rating decision.  Service 
connection was granted, based in pertinent part, on the 
veteran's service medical records, which revealed the veteran 
had malaria in November 1966.  He tested positive for 
Falicparum and was given an antimalarial treatment.  The 
veteran had a relapse in January 1967.  There was no active 
disease process noted upon separation examination in April 
1968.  

A noncompensable evaluation was assigned from January 1997.  
The RO indicated in their decision that the appellant failed 
to report for a scheduled VA examination and evidence 
expected from the examination, which might have been material 
to the outcome of his claim, could not be considered.  The RO 
further stated that there was no evidence of residuals of 
malaria.  The appellant disagreed with the initial 
noncompensable evaluation and initiated the instant appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999) (When a veteran's 
disability rating claim has been in continuous appellate 
status since the original assignment of service-connection, 
the evidence to be considered includes all evidence proffered 
in support of the original claim.).

The record indicates that the appellant was incarcerated at 
the time of the scheduled VA examination in September 1997.  
The appellant maintains that his history of malaria warrants 
a higher rating due to its severity.  In order to satisfy the 
duty to assist, a VA examination of the claims folder should 
be undertaken to assess the severity of the service-connected 
malaria and to determine the presence of any residuals 
thereof. 38 U.S.C.A. § 5103A(d).
 
This claim will also remain open to afford the appellant an 
additional opportunity to obtain records generated from a 
competent medical source, to include those generated by the 
States of Michigan and Tennessee Departments of Corrections, 
demonstrating that he has undergone a relapse of malaria or 
that the disease caused residual disabilities such as liver 
or spleen damage, or advise the RO of the specific location 
and custodian of these records. 38 C.F.R. § 3.159(a).  

Once the development above has been completed, VBA AMC should 
schedule a review of the appellant's claims folder, to 
include any additional records obtained pursuant to this 
remand, by an appropriately qualified physician.  The review 
should be undertaken for the purpose of determining the 
nature and severity of a history of malaria and the presence 
of any residuals thereof. 38 U.S.C.A. § 5103A(d).


Increased Rating for PTSD

Service connection for PTSD was awarded in a May 2000 rating 
decision.  The RO assigned a 30 percent rating effective 
January 1997.  In an April 2001 statement, the appellant 
"disagreed" with the initial 30 percent rating assigned.   
In September 2001, the RO sent the appellant a letter 
indicating that his NOD had been received and informed him of 
the Decision Review Officer (DRO) Process.  The veteran 
elected DRO review in October 2001.  However, in December 
2001, the RO informed the appellant that it was not accepting 
his NOD because he had not been "officially notified of [the 
May 2000] decision."  The RO indicated that it was  awaiting 
information from the prison before further action could be 
taken on his claim.

The Saginaw Correctional Facility provided the requested 
information on VA Form 21-4193, Notice to Department of 
Veterans Affairs or Beneficiary Incarcerated in Penal 
Institution.  Thereafter, the RO sent "official" notice of 
the award of service connection for PTSD and the 30 percent 
rating assigned effective January 1997.  In November 2002, 
the appellant again filed his NOD with regard to the initial 
30 percent rating assigned for PTSD.  However, the RO failed 
to issue a SOC.  The Board has jurisdiction over this issue, 
pending the issuance of a statement of the case to the 
veteran and receipt of his timely appeal in response thereto.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Therefore, the claim must be remanded for preparation of an 
SOC in accordance with the DRO process selected by the 
appellant.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence (including but not 
limited to that as discussed above) and 
argument on the matter or matters the 
Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC will advise the appellant 
to submit any and all evidence not 
previously submitted (1) as to the facts 
and circumstances of his chemical 
dependency, claimed as alcohol and drug 
abuse secondary to the service connected 
PTSD, and the severity and/or residuals 
of malaria.  In so doing, the appellant 
will be advised to provide specific 
information as to dates of treatment, 
names of the treatment providers, and 
exact addresses of the treatment 
providers, such that could be used to 
develop his claims, and (2) as to any VA, 
non-VA, or other medical treatment for 
chemical dependency and malaria, 
including any residuals thereof, that is 
not evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The VBA AMC should then obtain 
these records and associate them with the 
claims folder.  



3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

4.  The VBA AMC should then afford the 
appellant a clarifying VA medical records 
review, to ascertain if the appellant 
developed chemical dependence secondary 
to the service-connected PTSD, and the 
severity of the history of malaria and 
the presence of any residuals thereof.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination, and such review should 
be acknowledged in any report generated 
as a result of this remand.      

a) Chemical Dependence

An appropriately qualified physician is 
asked to determine whether chemical 
dependence is proximately due to or the 
result of the service connected PTSD.  
Specifically, the examiner is asked to 
render an opinion as to whether drugs 
and/or alcohol were used for therapeutic 
purposes or whether the use of drugs or 
addiction thereto, resulted from the 
service-connected PTSD.  Note: alcohol 
abuse means the use of alcoholic 
beverages over time, or such excessive 
use at any one time, sufficient to cause 
disability to the user.  Note: drug abuse 
means the use of illegal drugs (including 
prescription drugs that are illegally or 
illicitly obtained), the intentional use 
of prescription or nonprescription drugs 
for a purpose other than the medically 
intended use, or the use of substance 
other than alcohol to enjoy their 
intoxicating effects.

b) Malaria

An appropriately qualified physician is 
asked to determine whether the medical 
records contained in the claims folder, 
to include those associated with the 
claims folder pursuant to this remand, 
indicate the appellant has had a relapse 
of malaria.  Relapses must be confirmed 
by the presence of malarial parasites in 
blood smears.  The examiner must also 
render an opinion as to whether the 
medical evidence of record confirms the 
presence of any residuals of malaria, 
such as liver or spleen damage.

5.  The VBA AMC should specifically 
consider whether any further action 
should be taken to provide the appellant 
with a physical examination.  
Consideration must be given to the 
appellant's present location, i.e. the 
State of Tennessee Department of 
Corrections, 975 Breedlove Street, 
Memphis, Tennessee, and the feasibility 
of scheduling an examination given the 
appellant's incarcerated status.  




6.  VBA AMC should issue the appellant an 
SOC with regard to the claim of 
entitlement to an initial rating in 
excess of 30 percent disabling for PTSD. 
Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  It should be noted that the 
appellant previously selected the DRO 
process in October 2001.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  
After undertaking any development deemed 
essential in addition to that specified 
above, the VBA AMC should readjudicate 
the claims of entitlement to service 
connection for chemical dependence 
secondary to the service-connected PTSD 
and entitlement to an initial compensable 
evaluation for a history of malaria.  
	                
If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the VBA AMC notifies him.



These claims must be afforded expeditious treatment by the 
VBA AMC.  The law requires that all claims that are remanded 
by the Board or by the CAVC for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	VITO A.  CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


